UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D UNDER THE SECURITIES EXCHANGE ACT OF 1934 PopBig, Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) (CUSIP Number) Keith A. Rosenbaum, Esq. SPECTRUM LAW GROUP, LLP 1900 Main Street, Suite 300 Irvine, California92614 949-851-4300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) 24 January 2013 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Section 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. |_| NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 732826102 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Keith A. Rosenbaum 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) |_| (b) |_| 3. SEC Use Only 4. Source of Funds (See Instructions) PF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) |_| 6. Citizenship or Place of Organization California, United States Number of 7. Sole Voting Power Shares 12,000,000 shares common Beneficially Owned by Each 8. Shared Voting Power Reporting 0 Person With 9. Sole Dispositive Power 12,000,000 shares common Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 12,000,000 shares common Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) |_| Percent of Class Represented by Amount in Row (11) 98.7% Type of Reporting Person (See Instructions) IN Item 1. Security and Issuer. This statement on Schedule 13D relates to the common stock, par value $0.001 per share ("Common Stock"), of PopBig, Inc., a Delaware corporation formerly known as Ravenwood Bourne, Ltd, (the "Company"). The address of the Company's principal executive offices is c/o 1900 Main Street, Suite 300, Irvine, California, 92614. Item 2. Identity and Background. (a) Name:Keith A. Rosenbaum (b) Address:1900 Main Street, Suite 300, Irvine, CA 92614 (c) Principal Business:Investments (d) Criminal Proceedings: None (e) Civil Proceedings: None Item 3. Source and Amount of Funds or Other Consideration. Keith A. Rosenbaum used his own funds for the purchase described in this report. The funds used for the purchase described herein were not borrowed by Keith A. Rosenbaum. Prior to the purchase descried in this report Keith A. Rosenbaum did not have any ownership interest in the common stock of the Company. Item 4.
